Citation Nr: 0908583	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the Veteran timely perfected an appeal to a March 
2003 rating decision that denied a claim of entitlement to 
service connection for diabetes mellitus, type 2, to include 
as secondary to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 
1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Veteran has properly appealed a September 2005 rating 
decision that found that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for diabetes mellitus, type 2, to include as 
secondary to Agent Orange exposure.  Also on appeal before 
the Board is the issue of whether the Veteran submitted a 
timely appeal with a March 2003 rating decision that denied a 
claim of entitlement to service connection for diabetes 
mellitus, type 2, to include as secondary to Agent Orange 
exposure.  As noted below, the Board finds herein that the 
Veteran's appeal was indeed submitted in a timely manner.  
Accordingly, the new and material evidence issue is moot, as 
the original claim of entitlement to service connection 
remains open.  As such, the Board is adjudicating this claim 
as a normal claim of entitlement to service connection, not a 
new and material evidence claim.

The issue of entitlement to service connection for diabetes 
mellitus, type 2, to include as secondary to Agent Orange 
exposure is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was notified by VA on April 3, 2003 that his 
claim of entitlement to service connection for diabetes 
mellitus, type 2, to include as secondary to Agent Orange 
exposure, was denied.  His notice of disagreement was 
received by VA in January 2004.  The RO issued a Statement of 
the Case on May 18, 2004.  The RO notified the Veteran by a 
letter dated May 19, 2004, that he had 1 year from the date 
of the letter to submit additional evidence in connection 
with his claim.  The Veteran's substantive appeal was 
received on July 29, 2004.

2.  The May 19, 2004 letter effectively extended the time 
period allowed for the filing of a substantive appeal to May 
19, 2005.


CONCLUSION OF LAW

The Veteran timely perfected an appeal from the RO's decision 
which denied a claim of entitlement to service connection for 
diabetes mellitus, type 2, to include as secondary to Agent 
Orange exposure.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's timely appeal claim as the Board is taking action 
favorable to the Veteran by finding that he timely perfected 
the appeal.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).


The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101 (2008).

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to 
perfect an appeal to the Board, a claimant must file a 
substantive appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The notice of disagreement must be filed within 1 year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within 60 days from the date 
that the RO mails the statement of the case to the appellant, 
or within the remainder of the 1 year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the statement of the case will be presumed to be the same 
as the date of the statement of the case for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

A claim of entitlement to service connection for diabetes 
mellitus, type 2, to include as secondary to Agent Orange 
exposure, was received by VA in January 2003.  The Veteran's 
claim was denied by a March 2003 rating decision, and the 
Veteran was notified of the denial on April 3, 2003.  A 
notice of disagreement was received by VA in January 2004.  A 
statement of the case was sent to the Veteran on May 18, 
2004.  A letter was sent to the Veteran on May 19, 2004 that 
stated that the RO was working on the Veteran's notice of 
disagreement with multiple claims, including the diabetes 
mellitus claim.  The letter further stated that

You can take up to a year from the date 
of this letter to make sure we receive 
the information and evidence we have 
requested. . . . If VA decides your claim 
before one year from the date of this 
letter, you continue to have until that 
date to submit additional evidence and 
protect your entitlement to benefits from 
the earliest possible date.

The Veteran's VA Form 9 was subsequently received by VA on 
July 29, 2004.

The Board concludes that the VA Form 9, received by the RO on 
July 29, 2004, met the statutory and regulatory requirements 
as to a timely filed substantive appeal.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.  The evidence shows that the 
Veteran's substantive appeal was not received by VA either 
within a year of the date that the rating decision denial 
letter was initially mailed to the Veteran, that is by April 
3, 2004, or within 60 days of the date that the RO mailed the 
Veteran the SOC, that is by July 18, 2004.  However, the 
Veteran was sent a letter on May 19, 2004 that specifically 
stated that he had 1 year from the date of the letter, that 
is by May 19, 2005, to submit additional evidence in 
connection with his claim.  This letter also specifically 
said that evidence submitted within 1 year would "protect 
[the Veteran's] entitlement to benefits from the earliest 
possible date."  The Veteran's VA Form 9 was received by VA 
on July 29, 2004, a date within the time period stated by the 
May 19, 2004 letter.

The Board finds that the 1 year statement in the May 19, 2004 
letter effectively extended the time period allowed for the 
filing of a substantive appeal to May 19, 2005.  In addition, 
the contradictory nature of the applicable time periods 
provided to the Veteran in the May 18, 2004 statement of the 
case and the May 19, 2004 letter were misleading and 
confusing.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. 
Cir. 1998).  Reliance upon the information provided to the 
Veteran in the May 19, 2004 letter was reasonable and, 
accordingly, that the Veteran's VA Form 9 was timely 
perfected.


ORDER

The Veteran timely perfected an appeal for the claim of 
entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to Agent Orange exposure; to this 
extent only the Veteran's appeal is granted.


REMAND

The Veteran seeks service connection for diabetes mellitus, 
type 2, to include as secondary to Agent Orange exposure.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307 (2008).  Diabetes mellitus (Type 2) is a 
disease deemed to be associated with herbicide exposure under 
VA law.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309 (2008).  The medical evidence of record shows that the 
Veteran has a current diagnosis of diabetes mellitus type 2.  
Accordingly, if the Veteran is found to have served in the 
Republic of Vietnam during the Vietnam era, service 
connection for diabetes mellitus would be warranted on a 
presumptive basis.  Service onboard a 'blue water' naval 
vessel off the coast of Vietnam is not sufficient to 
establish presumptive exposure to Agent Orange.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In this case, the Veteran's service personnel records do not 
show that he ever served in the Republic of Vietnam.  
However, the Veteran claims that he went ashore at Da Nang 
when his ship, the U.S.S. OXFORD (AGTR-1), stopped there 
while operating off the coast of Vietnam.  The Veteran's 
service personnel records show that the Veteran served in the 
"Viet Nam Combat Zone" onboard AGTR-1 from June 18, 1965 to 
July 13, 1965, from July 26, 1965 to August 27, 1965, and on 
September 5, 1965.  This is within the time period specified 
for presumptive exposure to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Furthermore, the dates and circumstances 
of AGTR-1's service in the waters off Vietnam are consistent 
with the general details provided by the Veteran.  However, 
the service personnel records do not state whether AGTR-1 
ever docked at a port in Vietnam while the Veteran was 
aboard.  The Veteran has submitted multiple internet 
documents that indicate that AGTR-1 sailed near the coast of 
Vietnam, but none of them provide evidence that the ship 
actually docked at a port in Vietnam.

In addition, while VA requested the relevant Deck Logs for 
AGTR-1 from the National Archives and Records Administration 
(NARA), the documents received from NARA are not complete.  
For example, the Deck Logs for the period from July 1, 1965 
to July 31 1965 include only the entries for most of July 1, 
all of July 14, and part of July 31.  Thus, numerous pages 
are missing which might show whether the ship docked in 
Vietnam during the time periods listed above.  Accordingly, 
the claim of entitlement to service connection for diabetes 
mellitus, type 2, to include as secondary to Agent Orange 
exposure, must be remanded to determine whether AGTR-1 docked 
in the Republic of Vietnam while the Veteran was on board.

In addition, in a transcript of an April 2008 hearing before 
the Board, the Veteran reported that he experienced symptoms 
during active military service and shortly after separation 
from active military service which he believed were related 
to his later diagnosis of diabetes mellitus, type 2.  In this 
regard, the Veteran's service medical records include 
numerous reports of weight gain, weight loss, and obesity.  
In addition, an October 1975 private medical report stated 
that the Veteran had elevated triglyceride levels, and that 
these results had been reported as early as June 1975, within 
1 year after the Veteran's separation from active military 
service.  The Veteran has never been provided with a VA 
medical examination with regard to his diabetes mellitus, 
type 2, claim.  As such, a medical examination is in order to 
determine the etiology of the Veteran's currently diagnosed 
diabetes mellitus, type 2.  38 C.F.R. §§ 3.159, 3.326 (2008); 
see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA 
22315-3802, and ask them to provide any 
information regarding whether the 
U.S.S. OXFORD (AGTR-1) docked in the 
Republic of Vietnam at any time from 
June 18, 1965 to July 13, 1965, from 
July 26, 1965 to August 27, 1965, or on 
September 5, 1965.  A history or 
command chronology for the ship must be 
obtained for the time frame indicated 
above, as well as any other information 
which would show the ship's precise 
locations during the dates in question, 
to include complete deck logs for this 
entire time period.  If such 
information cannot be obtained from 
JSRRC, the RO must contact NARA and the 
Naval Historical Center and request the 
same information.  Any information 
obtained must be associated with the 
claims file.

3.	Thereafter, if, and only if, the RO 
determines that the evidence does not 
show that the veteran served in the 
Republic of Vietnam, the Veteran must 
be afforded a VA examination to 
ascertain the etiology of any diabetes 
mellitus found.  The claims file and a 
copy of this Remand must be provided to 
and reviewed by the examiner.  All 
tests or studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any diabetes 
mellitus found was incurred in or 
aggravated by the Veteran's period of 
military service.  The examiner must 
specifically state whether the 
Veteran's in-service issues with weight 
gain and weight loss, and post-service 
symptoms and test results, to include 
elevated triglyceride levels, are 
related to any currently diagnosed 
diabetes mellitus.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

4.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

5.	The RO must then readjudicate the claim 
and, thereafter, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the claim 
on appeal remains denied, the Veteran 
and his representative must be provided 
a supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


